HOOK, Circuit Judge
(concurring). No one will seriously contend that a state may define or regulate the equity jurisdiction of the courts of the United States. On the other hand, it cannot be doubted that the materials upon which that jurisdiction operates may be proper-subjects of state legislation, and that changes in the substantive structure of rights may have an important effect upon the method of judicial enforcement or administration. Again, in cases not inherently of exclusive equitable cognizance, but where the right to resort thereto rests upon an inadequacy of the remedy at law, it would seem clear that, a legislative act of the state making the remedy adequate would, with section 723, Rev. St., result in a loss of jurisdiction in equity. So the doctrine stated at the outset should not be taken too broadly. I also think that, whenever the question whether a remedy at law given by a state statute is plain, adequate, and complete arises in a court of the United States having the fundamental grounds of federal jurisdiction, it is for that court to determine. In other words, the statute cannot foreclose the consideration of such a question.
In the case at bar I would feel constrained to follow the decision in Atchison, T. & S. F. R. Co. v. Sullivan, 173 Fed. 456, 97 C. C. A. 1, were it not for the later case of Singer Sewing Machine Co. v. Benedict, 229 U. S. 481, 33 Sup. Ct. 942, 57 L. Ed. 1288. And it is with some hesitation that I conclude that the latter rules the sufficiency of the remedy at law in Colorado in a case like that set up in the bill of complaint.